DISMISS and Opinion Filed January 12, 2022




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-16-00342-CV

                  MICHAEL O'BRIEN PICKENS, Appellant
                                V.
                      JACK M. THOMAS, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-14-06104

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We reinstate this appeal. We abated this appeal in 2016 due to bankruptcy.

See TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal

Public Access to Court Electronic Records (PACER) system which shows the

bankruptcy case associated with this appeal was terminated on April 20, 2017,

effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


160342F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MICHAEL O'BRIEN PICKENS,                     On Appeal from the 192nd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-14-06104.
No. 05-16-00342-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
JACK M. THOMAS, Appellee                     Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 12, 2022




                                       –3–